Exhibit CAPITAL BANK CORPORATION INCENTIVE STOCK OPTION AGREEMENT GRANTED TO GRANT DATE NUMBER OF SHARES GRANTED VESTING SCHEDULE** Vesting Date Shares EXPIRATION DATE* PRICE PER SHARE * See 3, 5, 6 and 7 below ** Fractional shares carried over to succeeding exercise period THIS INCENTIVE STOCK OPTION AGREEMENT is made as of the day of , 20, by and between Capital Bank Corporation (the "Corporation") and the individual specified above, an employee of the Corporation or any subsidiary of the Corporation (the "Participant"). The Corporation desires to carry out the purposes of its Equity Incentive Plan (the "Plan"), which is incorporated herein by reference, by affording the Participant an opportunity to purchase shares of the Corporation's common stock (the "Common Stock"), as provided in this Agreement. The option granted hereunder is intended to qualify as an "Incentive Stock Option" within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration of the mutual covenants set forth in this Agreement, and for other good and valuable consideration, the Corporation and the Participant hereby agree as follows: 1.Grant of Option. The Corporation, by this Agreement, irrevocably grants to the Participant the right and option (the "Option") to purchase the number of shares of Common Stock specified above (such number being subject to adjustment as provided in paragraph 8 of this Agreement) on the terms and conditions set forth in this Agreement. 2.Purchase Price. The purchase price of the shares of the Common Stock covered by this Option shall be the price specified above per share, said purchase price not being less than the fair market value of the Common Stock at the time this Option is granted. 3.Term and Vesting of Option. (a)Term.
